Citation Nr: 1814898	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  15-32 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to March 24, 2016 and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1955 to May 1957 and August 1958 to December 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the VA RO in Roanoke, Virginia that, inter alia, denied a claim for TDIU.  This case is also before the Board on appeal from a February 2011 rating decision that, inter alia, granted service connection for PTSD. 

In October 2015 and January 2018, the Veteran withdrew his request for a hearing before a Veterans Law Judge. 

The claims were previously remanded by the Board for additional development in January 2016.  Thereafter, an interim September 2017 rating decision increased the rating for PTSD from 30 to 70 percent effective from March 24, 2016.  As higher ratings for this disability are available both before and after this date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the appeal with respect to this disability as set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to March 24, 2016, the Veteran's PTSD was manifested mainly by anxiety with some sleep difficulties.

2.  Since March 24, 2016, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, and mood.

3.  Prior to March 24, 2016, the Veteran has been unable to secure and follow substantially gainful employment as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  Prior to March 24, 2016, the criteria for an initial disability rating in excess of 30 percent for PTSD were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  Starting March 24, 2016, the criteria for a disability rating in excess of 70 percent for PTSD were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the notice requirements have been satisfied by adequate letters after which the appeals were readjudicated.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent examinations in January 2011 and March 2016.  As discussed in greater detail below, these examinations with opinions are adequate upon which to adjudicate these claims, as they considered the correct facts and have sufficient rationale.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Increased Rating

Rules and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as 'staged ratings.'  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in 'most areas' applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Factual Background

In an October 2010 letter, the Veteran reported he has been prescribed Xanax during the day to help him relax.  He stated he has bad dreams, though he does not recall them, and he fights in his sleep.  

During a January 2011 QTC examination, the Veteran complained of bad dreams and recurrent awakening from his dreams.  He reported he sleeps so restlessly that his wife has decided not to sleep in the same bedroom with him.  He complained of being anxious and stated he has been on Xanax for the last two years.  He complained of recurrent thinking about events in Vietnam that bother him from time to time and he gets tearful about it.  The examiner noted his problems are mild to moderate in nature and they are more or less constant.  The Veteran denied any formal treatment for a psychiatric disorder.  The Veteran reported he lives with his wife and has a good relationship with his children.  He is very active in his church and teaches Sunday school.  His last job was working for Enterprise Car Rental where he had an excellent relationship with his supervisors and coworkers.  Upon mental status evaluation, the examiner noted the Veteran was oriented and his appearance and hygiene were appropriate.  He denied any panic attacks.  His affect and mood were normal, and his speech was coherent and relevant.  He was not suspicious and did not hallucinate.  He denied a history of hallucinations or delusions or obsessive-compulsive behavior.  He had good judgment and good abstract thinking.  His memory for remote and recent events was good.  The Veteran denied suicidal or homicidal history.  The diagnosis was PTSD with alcohol abuse in remission.  The examiner noted the Veteran has multiple diagnoses for Axis I, and the symptoms of the diagnoses overlap, but the underlying entities can be distinguished from each other.  The effects of PTSD include insomnia, hyperarousal, and recurrent recollection of the traumatic event.  The examiner indicated that the psychiatric symptoms are mild or transient but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  The Veteran had no difficulty in establishing and maintaining effective work school and social relationships, family role functioning, recreational pursuits, and physical health.  The Veteran had no difficulty understanding simple or complex commands.

In a January 2012 statement, the Veteran complained of insomnia, waking up, intrusive thoughts, nightmares, guilt, and occupational and social impairment when under considerable stress. 

In March 2016 VA examination, the examiner reported diagnoses of PTSD and neurocognitive disorder due to stroke and seizures.  The examiner noted the Veteran has forgotten most of the details which caused his PTSD, or he does not care anymore.  The examiner indicated he has major memory deficits, condition has declined, and executive function has failed.  The examiner stated the Veteran's PTSD symptoms include recurrent recall, hypervigilance, and bad dreams.  The Veteran's symptoms of neurocognitive disorder due to stroke and seizures include memory failure, poor executive functioning, and perseveration.  The examiner described the Veteran's mental health diagnoses as causing occupational and social impairment with deficiencies in most areas.  The examiner opined the PTSD and the neurocognitive disorder due to stroke and seizures are both responsible for 50% each of the Veteran's current disability.  The Veteran reported that he started getting some kind of treatment for PTSD about five or six years ago but then he had a stroke and everything fell apart.  He has now regressed, totally dependent on his wife.  He has had seizures as well.  He does not remember the medication that he is on.  He has not been hospitalized for any psychiatric issues.  The Veteran endorsed symptoms of anxiety, suspiciousness, impairment of short and long term memory, memory loss for names of close relatives, own occupation, or own name, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and neglect of personal appearance and hygiene.  The examiner noted the Veteran was polite, reliable and remembers having seen the examiner before.  He was coherent and relevant with goal-directed thought process.  He admitted having repeated memory failures and has been told that he is asking the same questions again and again.  Fund of information and general knowledge were severely compromised.  He denied any hallucinations and he was not delusional.  He denied being depressed but the examiner indicated he appeared sad.  He was not suicidal or homicidal and never was.  He had partial insight and judgement.  His main problems were sleeping too much, tiredness, recurrent recall, memory lapses, weakness, and difficulty in making decisions.  

In a December 2016 VA opinion, the examiner reviewed the 2011 QTC examination report which indicated that the prognosis is fair and impairment is mild due to PTSD.  Since 2011, the most recent report indicates no increase in PTSD symptom severity but increased dysfunction and impairment due to neurocognitive disorder as a result of stroke and seizures.  After additional review of statement in support of claim, the documented and established PTSD symptoms do not seem to have increased in severity.

In a May 2017 addendum opinion, the examiner reviewed the conflicting medical evidence and determined the Veteran does have significant deficits.  He is unable to recall, unable to drive because of limited visual fields, unable to stand for a long time on his legs due to significant arthritis and recent operations on his knees.  He is unable to remember and his executive functions are really compromised.  That makes him a very unsuitable candidate for any job including as a receiver at Walmart.  Thus, the examiner concludes that the Veteran is totally unable to function independently and perform any meaningful job.  

In a subsequent May 2017 addendum, the examiner indicated the Veteran is unable to perform physical activities of employment, only sedentary due to his central nervous system (CNS).  The examiner noted peripheral neuropathy is not assessable due to CNS upper and motor contribute due to stroke.  

Analysis

On review of the record, the Board finds that the disability picture presented by the Veteran's PTSD does not warrant a rating higher than 30 percent prior to March 24, 2016  or higher than 70 percent since thereafter.  

The evidence indicates that prior to March 24, 2016, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  The Veteran PTSD has been manifested by nightmares, insomnia, hyperarousal, and intrusive thoughts which are suggestive of the currently assigned 30 percent disability rating.  There was no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; impaired judgment or abstract thinking, or any other symptoms reflective of a higher 50 percent rating.  In fact, the January 2011 VA examiner stated the Veteran's affect and mood were normal, and his speech was coherent and relevant.  Additionally, the Veteran had no difficulty in establishing and maintaining effective work school and social relationships, family role functioning, recreational pursuits, and physical health.  
Considering all the symptoms in the lay and medical evidence, the Board finds that the overall functional occupational and social impairment is contemplated by the 30 percent rating assigned during this period.

There is no indication that starting March 24, 2016, the Veteran's PTSD was manifested by total occupational and social impairment.  During a March 2016 fee-based examination, the examiner specifically stated the Veteran's PTSD symptoms included recurrent recall, hypervigilance, and bad dreams.  The examiner reported the Veteran's symptoms of neurocognitive disorder due to stroke and seizures include memory failure, poor executive functioning, and perseveration.  The examiner described the Veteran's mental health diagnoses cause occupational and social impairment with deficiencies in most areas.  The Veteran endorsed symptoms of anxiety, suspiciousness, impairment of short and long term memory, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and neglect of personal appearance and hygiene which are suggestive of the currently assigned 70 percent disability rating.  The Board recognizes that the during the March 2016 examination, the Veteran also reported memory loss for names of close relatives, own occupation, or own name which is a criterion found in the total (100 percent) rating category.  However, the symptom cannot be viewed in isolation of the other evidence of the Veteran's overall functioning.  The preponderance of the evidence weighs against a finding that the Veteran has had gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or any other symptoms (in the rating criteria or otherwise) reflective of a higher total disability rating due to his PTSD.  Furthermore, the December 2016 VA examiner indicated the Veteran's PTSD does not seem to have worsened since 2011.  

Considering the symptoms in the lay and medical evidence, the Board finds that the overall functional occupational and social impairment is contemplated by the 70 percent rating assigned during this period.

The Board has carefully considered the level of impairment contemplated by the various levels delineated in the rating schedule and found that the evidence indicates that the overall level of disability most nearly approximates that already assigned.  In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's PTSD.  There is no period during which the preponderance of the evidence showed that a higher rating was warranted, or that further staged ratings were warranted.

III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is currently service connected for PTSD, chronic obstructive pulmonary disease (COPD), hypertensive heart disease, renal failure, sinusitis, diabetes, scar at top of head, right leg varicose veins, anosmia, hearing loss, atrophic skin changes of the lower extremities, hypertension, left knee replacement scar, left leg varicose veins, and hypogeusia.  The Veteran is also rated 60 percent for a left knee replacement.  From March 31, 2015, the Veteran is granted service connection for loss of use of the left hand and left foot as residuals of a stroke rated 100 percent disabling.  The Veteran has a combined rating of 90 percent from March 19, 2009 and 100 percent disabling from March 31, 2015.  Accordingly, the Veteran meets the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

In a March 2010 formal claim for TDIU, the Veteran reported he has two years of college education.  He stated he last worked part-time in 2008 for Enterprise Rental Car.  He stated he lost his job due to his service-connected disabilities and he has not attempted to obtain employment since.  The Veteran reported that due to the fact that he has diabetes, COPD, a total knee replacement, and a heart attack in the past, he is unable to work.  He reported his body aches all over and his legs are tire and hurt all of the time.  He uses a nebulizer with albuterol three times per day.  

In an August 2007 employer statement, the employer reported the Veteran stopped working due to his total knee replacement which made it difficult to get in and out of cars. 

A July 2009 QTC examiner determined there was no functional impairment which would interfere with physical or sedentary activities of employment. 

An April 2010 VA audio examination indicated the Veteran would have difficulty hearing and understanding telecommunications, soft speech, and speech at a distance. 

In a July 2010 statement, the Veteran asserted he is unable to find employment due to the amount of medication taken on a day to day basis, some of which make him very sleepy and unable to function at the best of his ability. 

In a January 2012 statement, the Veteran reported he retired from the military.  He was unemployed for a few years before becoming a driver for Enterprise Rental Cars for nine years from 1997 to 2006.  He stated that eventually his knee pain hindered his getting in and out of the vehicles.  In addition, he had diabetes, hemorrhoids, PTSD, shoulder problems, and heart problems which made finding employment difficult.

During a September 2014 VA examination, the Veteran complained of constant pain at rest on the right.  The examiner indicated the Veteran's vascular conditions limited the Veteran's ability to work while standing and ambulating. 

The Veteran submitted a November 2015 letter from Dr. H. which states the Veteran is unable to secure or follow a gainful occupation as a result of his service-connected disability.  She stated that due to PTSD, carcinoid tumor, chronic debilitating diarrhea, chronic hypoxia, COPD, malnutrition, stomach neoplasm, diabetes with neurological manifestations, recurrent skin disorders, hemicolectomy, bilateral knee replacement, and pelvic weakness (which causes him to walk with a walker), the Veteran should not work or attempt to work. 

Given the Veteran's physical and mental impairments prior to March 31, 2015, when the Veteran's occupational training and education are taken into consideration, it is apparent that his service-connected disabilities render him unemployable.  The evidence of record indicates that his service-connected disabilities, in concert, prevent the employment.  

In sum, the Board finds that Veteran's service-connected disabilities precluded him from obtaining substantially gainful employment.  Therefore, a grant of TDIU is warranted prior to March 31, 2015.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The AOJ will assign the effective date of this award and the Veteran will have the opportunity to appeal the effective date of this award if he is in disagreement.  In the assignment of the effective date, the RO will also first address the effect of this grant on entitlement to SMC during this period under 38 U.S.C.A. § 1114.  The Board notes that SMC is currently assigned based on multiple criteria.


ORDER

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to March 24, 2016 and in excess of 70 percent thereafter is denied.

Entitlement to a TDIU prior to March 24, 2016 due to service connected disabilities is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


